DETAILED ACTION
Claims 1-4, 6-7, and 9-20 (as renumbered to claims 1-17) are allowed over the prior art of record. Claims 5 and 8 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the search of prior art the followings are the closest prior art that the Examiner encountered:
Brucato, US 2007/0299715 disclosing a method and system for receiving feedback information concerning customers. Business users are permitted to provide information concerning customer infractions to a web-site maintained on a server. In one embodiment, that information is utilized to determine a score for the particular customer. Information concerning a customer's score may be accessed by other business users and, in one embodiment, by customers as well. 
Wepfer et al., US 2003/0065522 disclosing a computer maintenance and repair network that is used to manage the activities of a network of service technicians and to coordinate equipment maintenance and repair service orders and subsequent invoices to customers. In this computer network, service and repair data is gathered, service orders are assigned, information about work performed by service technicians is entered, customer signatures are captured, and data is generated and exported to a central computer wherein it can be combined with other data and used for a number of purposes.
Cox et al., US 2014/0279571 disclosing a system and method for a contractor locator and dispatch service. A customer device is associated with an HVAC system at a customer location. Contractor devices are each associated with a contractor at a contractor location and stores contractor information including contractor location data corresponding to the contractor location and contractor availability data corresponding to an availability of the associated contractor. A server receives a service request for the HVAC system from the customer device and contractor information from each of the contractor devices. The server applies selection criteria to the received contractor information and determines potential contractors for the service request based on the selection criteria. The customer device receive the contractor information for the potential contractors, displays corresponding contractor information, and receives a selection indicating a designated contractor from the potential contractors to perform the service request for the HVAC system. The server notifies the contractor device for the designated contractor of the selection.
Stone et al., US 2010/0280959 disclosing a real-time sourcing system that matches consumers with service requests to providers that perform the requested services. The system automates communication between consumers and providers. The real-time sourcing system provides automated and integrated end-to-end management of a transaction. The system receives a request from a consumer that describes a particular service needed by the consumer, and sends notifications to registered providers based on the requested service. The system receives an offer from one or more notified providers that indicates terms under which the provider would perform the requested service, and sends offers that match the consumer's criteria to 
The aforementioned prior art and other prior art that the Examiner encountered during the search of prior art fails to disclose or suggest the combination of claimed limitations of claims 1, 9, and 17.
The examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the combination of limitations that are featured in claims 1, 9, and 17, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/23/2021